Title: From George Washington to Maj. Gen. Israel Putnam, 7 January 1777 [letter not found]
From: Washington, George
To: Putnam, Israel

Letter not found: to Maj. Gen. Israel Putnam, 7 Jan. 1777. On 9 Jan. Putnam wrote to the Pennsylvania council of safety: “I received a Letter from his Excellency last Evening, without Date, but supposed to be written 7th Inst., he was at Morris Town, & proposed refreshing his Troops a few Days at that Place” (Pa. ArchivesSamuel Hazard et al., eds. Pennsylvania Archives. 9 ser., 138 vols. Philadelphia and Harrisburg, 1852–1949., 1st ser., 5:177).